734 So. 2d 602 (1999)
Robert DAIUTO, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2680.
District Court of Appeal of Florida, Fifth District.
July 2, 1999.
James B. Gibson, Public Defender, and Barbara C. Davis, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Robert Daiuto appeals from the habitual offender sentence imposed following his violation of probation in case number 92-1371-CF. We reverse and remand for resentencing. See Norton v. State, 719 So. 2d 985 (Fla. 5th DCA 1998) ("Because Norton was not sentenced as a habitual offender initially, he cannot be sentenced as such after revocation of probation."); see also King v. State, 681 So. 2d 1136 (Fla.1996); Simon v. State, 684 So. 2d 263 (Fla. 4th DCA 1996).
Daiuto also argues that the court erred by denying his motion to sever the grand theft of a firearm charge for trial in case number 97-1470-CF. Finding no abuse of discretion, we reject his argument. Crossley v. State, 596 So. 2d 447 (Fla.1992).
AFFIRMED in part; REVERSED in part; REMANDED.
ANTOON, C.J., COBB and GOSHORN, JJ., concur.